Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 1 of 18 PageID #: 75

                                                                                                                          US008014284B2


(12) United States Patent                                                                      (10) Patent No.:                             US 8,014,284 B2
       Barkan                                                                                  (45) Date of Patent:                                     Sep. 6, 2011

(54)    CELLULAR NETWORK SYSTEM AND                                                                 5,737,703 A                 4/1998 Byfne
                                                                                                    5,745,556 A                 4/1998 Ronen
                                                                                                    5,787,360 A *            7/1998     Johnston et al. ............ .. 455/524
                                                       _       _                                    5,818,820 A             10/1998     Anderson et a1.
(76)    Inventor:    Elad Barkan, Kefar Sirkm (IL)                                                  5,845,267 A             12/199g Ronen
                                                                                                    5,862,223 A                 1/1999 Walker et al.
(*)     Notice:       Subject to any disclaimer, the term of this                                   5,884,270 A                 3/1999 Walker et a1~
                     patent is extended or adjusted under 35                                                                     (Continued)
                     U.S.C. 154(b) by 1478 days.
                                                                                                            FOREIGN PATENT DOCUMENTS
(21)    APP1- NO-I 09/871,661                                                             EP                         0766427              4/1997
(22)    Filed;       Jun 4, 2001                                                                                     OTHER PUBLICATIONS
                                                                                          Examination Report of corresponding EP Application No. 99936950.
(65)                        Prior Publication Data                                        7; submitted on Mar, 10; 2011,
        US 2001/0039197 A1              Nov. 8, 2001                                      Primary Examiner i Thjuan K Addy
                        -           -   -          -       -                               74 Allorn ,   A enl,  or                     Firm * Vladimir           Sherman;
(30)               Foreign Application Priority Data                                      grgfessiona?gatenfsolmions
  Aug. 12, 1999        (WO) ...................... .. PCT/IL99/00438                       (57)                                  ABSTRACT

(51)    Int. C].                                                                          In a cellular network system, an add-on base station compris
        G01R 31/08               (2006.01)                                                ing: A. a ?rst channel for connecting to a customer’s phone;
        G06F 11/00               (2006.01)                                                B. a second channel for connecting to a network; C. circuits
        G08C 15/00               (2006.01)                                                for connecting the customer’s phone to a destination on the
        H04J1/16                 (2006.01)                                                network; and D. billing means for collecting a payment for
        H04] 3/14                (2006.01)                                                services related to connecting the customer’s phone to the
        H04L 1/00                (2006.01)                                                network. The customer’s phone may be connected through a
        H04L 12/26               (2006.01)                                                wireless link. A method to establish a link between a caller
(52)    US. Cl. ,,,,,,, __ 370/235; 370/229; 455/410; 455/561                             and an addressee comprising the steps of: A. The caller sends
(58)    Field of Classi?cation Search ................ .. 455/524,                        arequest to a Cellular Center requesting to 60111196110 a Speci?c
                  455/525’ 560, 561’ 4562’ 447, 410; 370/352’                             addressee, using a message encrypted with the public key of
                      370/329’ 356, 338, 347, 235, 229; 726/1;                            the center; B. the center decrypts the message, identi?es the
                                                                            709/225       caller and the addressee; C. the center composes a message
        See application ?le for Complete Search history                                   for the addressee and encrypts it with the public key of the
                                                                                          addressee. The message is then sent to base stations; D. the
(56)                        References Cited                                              base station transmits the message “as is” or in a modi?ed
                                                                                          form; E. only the designated addressee will be capable to
                  U.S. PATENT DOCUMENTS                                                   decrypt the message, and will be thus noti?ed of the
       5,138,650 A           8/1992 Stahl et a1.                                          attempted connection.
       5,202,912 A           4/1993 Breeden et a1.
       5,675,629 A          10/1997 Raffel et a1.                                                                21 Claims, 7 Drawing Sheets




                                               \
                                                       )1 If. .    21
                                                                   a
                                                                                  12
                                                                                  i
                                                                                               13
                                                                                               i
                                                                                                                 3

                                                                                                                 i
                                                                   as.            FU           F.U.              00.0




                                                                   C.N.    —      T.N.                 IN             4
                                                                                                                          ,24
                                               22_.                         231                              I




                                                               —         5.8.
                                                                                       L B.S. l
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 2 of 18 PageID #: 76


                                                         US 8,014,284 B2
                                                                    Page 2

            US. PATENT DOCUMENTS                                                6,683,871 Bl*        1/2004 Lee GU11. .................... .. 370/356
                                                                                               *
   5,898,931 A *    4/1999 I’Anson e161. ............. .. 455/560               6’731’945 B2,        5/2004 DO etal' "                       455/463
                                                                                6,807,168 B2        10/2004 Daly @1111.                       370/352
   5,930,728 A      7/1999 Evanyk
                             .                                                  6,847,632 B1
                                                                                               ,1    1/2005   Lee @1111. .................... .. 370/352
   6,028,849 A *    2/2000   N10tetal. ................... .. 370/280                        ,1
                                .                                               6,944,146 B1         9/2005   Barany e161. ............... .. 370/338
   6,377,810 Bl* 4/2002 Ge1geretal.                    .455/456.2            2001/0030951 A1 ,1     10/2001 Kokot et a1. .                    370/329
   6,497,599 Bl* 12/2002 Johnson 6161.                   .455/447            2002/0188720 A1 ,1     12/2002 Terrell et a1. .                  709/225
   6501732 131* 12/2002 X“ and‘                          '370/235            2008/0028436 Al*        1/2008 Hanneletal                           726/1
   6,545,988 Bl*    4/2003   Skog ......... ..           .370/329                                                            ' """""""""" "
   6,594,252 B1 *   7/2003 Barany et a1. ............... .. 370/347      * cited by examiner
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 3 of 18 PageID #: 77


US. Patent                Sep. 6, 2011             Sheet 1 017                 US 8,014,284 B2




                          11


               __         M.U.



                                                             13                     3
      \         21                   12
                1                    l                       l                      i
          _     B.S.                 F.U.                    F.U.                   00.0




          2L    (IN.           23’       TN.                              IN
                                                                                            4/24


                                                      8.8.
                         8.8.
                                               T
                     x                      42
                     41                                             BS.
                                                    43;:                       _



                                                                                   FIG. 1
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 4 of 18 PageID #: 78


US. Patent           Sep. 6, 2011   Sheet 2 of7           US 8,014,284 B2




                                                  DISPLAY +56




                      54
                       l
       541
       _¢_            0.0.                         B.P.      +55




       L_            C.E.M. __£


                                                    FIG. 2
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 5 of 18 PageID #: 79


US. Patent            Sep. 6, 2011    Sheet 3 of7         US 8,014,284 B2




                                      <_ 64

                 62            63                         65
                 ¢             &                             l

                R.F.U.               MB.                 |.P.C.




                                                    FIG. 3
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 6 of 18 PageID #: 80


US. Patent           Sep. 6, 2011   Sheet 4 of7           US 8,014,284 B2




     72                                   ._ 721

                                                           64




        @722                          65+
                                                                FIG. 4
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 7 of 18 PageID #: 81


US. Patent             Sep. 6, 2011     Sheet 5 on                  US 8,014,284 B2




                       11                                       14


           T           $                         T              i
            —          M.U.                          _          S.M.U.




                8.8.                                     8.5.
    43—>



                                                     V

                                      I.P.N




                24
                                                                         FIG. 5
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 8 of 18 PageID #: 82


US. Patent              Sep. 6, 2011    Sheet 6 of7         US 8,014,284 B2




                        11                             12

            T           L                              t
             _          M.U.                           S.F.U.




                                       42             23



        —        8.8.                       8.8.           T.N.
     43»




                                       LPN




                 24
                                                                  FIG. 6
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 9 of 18 PageID #: 83


US. Patent            Sep. 6, 2011         Sheet 7 on     US 8,014,284 B2




                                 11
                                 i

                                M.U.




      4;        BS.
                                                 43      13

                 J               T               l        i
      23*       TN.                  _       B.S.        S.F.U.




                                         I.P.N



                 I                                            FIG.7
                24
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 10 of 18 PageID #: 84


                                                       US 8,014,284 B2
                               1                                                                        2
        CELLULAR NETWORK SYSTEM AND                                      more base stations, more closely related. This Would alloW
                  METHOD                                                 transmission at loWer poWer. There are problems to adding
                                                                         base stations, hoWever, as detailed above.
   STATEMENT AS TO RIGHTS TO INVENTIONS                                    It is another objective of the present invention to achieve a
   MADE UNDER FEDERALLY SPONSORED R&D                                    reduction in the mobile phone transmit poWer, by using more
                                                                         base stations that are more closely located to each other.
   There Was no Federal sponsoring for the present invention,
therefore there are no rights deriving therefrom.                                    SUMMARY OF THE INVENTION

           CROSS-REFERENCE TO RELATED                               10
                                                                           According to the present invention, there is provided a
                  APPLICATIONS                                           system and method that facilitate the installation of distrib
                                                                         uted cellular netWorks, especially in developed and highly
  The present application is related to the application No.              populated urban areas, using a structure and method imple
PCT/IL99/00438 ?led on Aug. 12, 1999.                                    mented With an add-on base station. This may also alloW the
                                                                         public at large to participate in providing telecommunication
               FIELD OF THE INVENTION
                                                                         services.
   This invention relates to systems for creating cellular dis             Basically, the system uses the existing infrastructure, for
tributed netWorks and methods for controlling their installa             example cable TV, Internet connections and phone netWorks
tion and operation. The invention concerns in relates in par        20   to provide additional Wireless coverage.
ticular to add-on base stations that alloW the creation or                  According to the invention, the public can participate in
expansion of such netWorks.                                              providing the function of add-on base stations. These public
                                                                         oWned and public-operated base stations complement a cel
          BACKGROUND OF THE INVENTION                                    lular netWork, thus increasing the density of base stations to
                                                                    25   provide better coverage With smaller cells.
  Currently, it is relatively expensive, time consuming and                 A novel netWork structure alloWs the inclusion of these
dif?cult to install cellular netWorks. The netWork installation          public-operated base stations Within a distributed cellular
is especially problematic in highly populated urban areas.               netWork.
  Cellular systems use base stations to establish an RF link               Call coordination means are used to control the operation
betWeen each user in the cell and the cellular Wired netWork.       30   of the netWork.
These base stations use a relatively high transmit poWer, to               A distributed netWork may incorporate the novel base sta
overcome propagation losses in order to achieve a reliable               tions Within a conglomerate of cellular nets, Wired telephone
link. This high RF poWer, hoWever, may be harmful to people              netWorks and an Internet.
nearby. Moreover, it may interfere With other electronic                   A novel feature of the base station is an unique property of
equipment. These may be part of the reasons Why people              35   each device. This alloWs its use as an add-on base station. In
object to the installation of base stations in populated areas.          prior art, each phone had an unique identity, hoWever the base
  In highly populated areas there is a need for more base                stations had no unique properties. Each base station in prior
stations, more closely located to each other. As more users are          art Was distinguished based on its ?xed location and Wiring;
to be served in a speci?c area, the cells are made smaller, and          there Were no distinguishing means in the base station itself.
more base stations have to be installed.                            40   In the novel approach according to the present invention,
  Therefore, the objection of the public to the installation of          hoWever, there are base stations that are add-on units to be
additional base stations is a serious impediment to the devel            added to a netWork by various persons or ?rms.
opment of a cellular netWork.                                              The location of each such unit is not knoWn a priori; its very
   Moreover, in highly populated areas the real estate is usu            existence has to be announced to the netWork. A base station
ally expensive. It requires a large investment to install base      45   With an unique identity alloWs the netWork to keep track of the
stations in these areas and to install the Wiring as required.           addition of each neW base station.
Once the base stations are installed, it may be required to                Each novel base station includes means for providing an
service them.                                                            incentive to the public to acquire and operate them, so as to
   One can appreciate the high maintenance cost for a multi              enhance the cellular netWork. Using an economic incentive
tude of base stations located in a highly populated urban area.     50   (for example, payment to the oWner of a base station for use
   Heretofore, a large distributed netWork required a plurality          of his/her device) Will stimulate people to operate these base
of large sWitchboards to make all the required connections.              stations. Thus, parts of the public Will no more object to the
As the number of cells and users increase, the number and                installation of base stations. Rather, people Will participate in
complexity of sWitchboards increases as Well. There is a large           the development of the cellular netWork.
number of concurrent calls that have to be supported. This          55      According to another aspect of the invention, a payment
further increases the cost of setting up and operating a cellular        system is disclosed, that uses digital tokens or prepaid digital
netWork.                                                                 documents. Tokens may be doWnloaded from a center, and the
   It is an objective of the present invention to facilitate the         Whole process may be made transparent to the user.
installation and expansion of distributed cellular netWorks,               Using a multitude of base stations, each for a small area,
especially in highly populated urban areas.                         60   alloWs to reduce the transmit poWer of each station. Thus,
   Another problem in cellular systems is the relatively high            people Will no longer have to Worry about the harmful effects
transmitted poWer of the mobile phones. The transmit                     of RF radiation.
antenna is close to the user’s head, and the RF radiation may              It may be easier to obtain licenses to operate base station
have undesirable effects.                                                that use a loWer transmit poWer.
   As the distance to a base station increases, the mobile          65     Moreover, it is possible to achieve a reduction in the mobile
transmitter has to transmit at a higher poWer. Thus, from the            phone transmit poWer, by using more base stations that are
radiation haZard vieWpoint, it Would be desirable to have                more closely located to each other.
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 11 of 18 PageID #: 85


                                                      US 8,014,284 B2
                               3                                                                       4
  Furthermore in accordance With the invention, the object is           above users. The link to user 11 is Wireless, Whereas the link
basically accomplished by using the existing telecommuni                to user 12 is Wired. The link to user 13 may be implemented
cation infrastructure that is available in developed areas.             With various means.
   In these areas, there are available a large number of tele             An existing netWork may include, for example, an IP net
phone lines as Well as Internet links. These telecommunica              Work, such as the Internet, or Internet over cables, or a Wired
tion facilities are not used all the time. Provided the right           telephone netWork. Voice communication may be conducted
incentive, people Will offer these facilities for other people’s        in a voice over IP method using a knoWn technology. Basi
use in cellular links.                                                  cally, the voice is digitiZed, sometimes compressed, and cut
   Heretofore, a large distributed network required a plurality         into packets of data.
of large sWitchboards to make all the required connections.               The packets are sent over an IP netWork to their destination.
  A novel approach uses a cellular coordination center that             It is possible that some packets are lost during the routing, and
does not perform the actual call sWitching.                             that the packets are received in a different order. HoWever, if
  Rather, the neW center just provides the information                  not too many packets are lost, the voice quality remains OK.
required for making a call. Thus the Workload on the center is          A buffer is usually enough to compensate for the re-ordering
greatly reduced. Smaller, simpler and loWer cost sWitch                 of packets.
boards may be used.                                                       The above description refers to communications systems
  In some cases, the sWitchboards may be eliminated alto                as knoWn in the art.
gether. A ?rst user is given an Internet address of the other             The novel approach alloWs to expand the above netWork,
party and may connect it directly. This achieves a direct link     20   for example With the addition of neW base stations 41, 42 and
from one base station to another, through IP. It may also be            43.
possible to connect users through the same base station.                   The add-on base stations 41, 42 and 43 illustrate three types
  Prior art teaches hoW to connect tWo computers that are               of additions to a cellular netWork. These are three Ways the
located at ?xed locations. The present invention discloses a            public can participate in the netWork to enhance its capabili
structure and method for connecting mobile units, using a          25   ties.
center for coordinating the connection.                                   Add-onbase station 41 alloWs to connect a mobile user (not
   The technology in the present disclosure may be used for             shoWn) to the existing telephone netWork 23. The device
the transmission of voice, data, multimedia or a combination            includes a Wireless link With an antenna to connect to a mobile
thereof.                                                                user, and a Wired link to connect to an existing communica
  Further objects, advantages and other features of the            30   tion netWork.
present invention Will become obvious to those skilled in the              This base station may be oWned and operated by an inde
art upon reading the disclosure set forth hereinafter.                  pendent person or organization. Once this device, the base
                                                                        station 41, is bought and operated by its oWner, it generates a
       BRIEF DESCRIPTION OF THE DRAWINGS                                Wireless cell in its surroundings. The device Will connect a
                                                                   35   mobile user in that cell to the telephone netWork 23, and to
  FIG. 1 illustrates a distributed cellular netWork                     any other netWork and/or user that may be connected to
  FIG. 2 details the functional structure of a novel base               netWork 23, either directly or indirectly.
station                                                                    Any person or ?rm or other entity that has a telephone line
   FIG. 3 details another embodiment of the base station                (a connection to netWork 23) can buy an add-on base station
   FIG. 4 illustrates the physical structure of a base station.    40   41 and connect it to the phone line, to create a neW cell in the
  FIG. 5 details a cellular to cellular link                            communication netWork. Thus, the public, on their oWn ini
  FIG. 6 details a cellular to regular phone link                       tiative, may add Wireless cells to the netWork.
  FIG. 7 details a link to an IP phone                                     Thus, our box achieves the function of a cellular base
                                                                        station in a distributed cellular netWork. It is also a micro
   DETAILED DESCRIPTION OF THE PREFERRED                           45   center for routing calls, as detailed beloW.
               EMBODIMENTS                                                 The oWner of the box connects it to an IP netWork to expand
                                                                        the existing cellular infrastructureinoW a user can connect
  A preferred embodiment of the present invention Will noW              through the neW base station to an Internet, to establish a link
be described by Way of example and With reference to the                With a remote user.
accompanying draWings.                                             50     It is assumed that all neW base stations are connected to an
   Some of the features in the example refer to voice transfer.         Internet, since it is in Widespread use. A user may connect to
It is to be understood, hoWever, that the technology in the             an Internet in various Ways, for example using a telephone
present disclosure may be used for the transmission of voice,           line, a cable TV channel, Wireless links etc.
data, multimedia or a combination thereof.                                Possible Internet links include the package delivery link
   FIG. 1 illustrates a distributed cellular netWork providing,    55   and the TCP. Voice links usually use the former link, since in
in this example, communications betWeen a mobile user 11, a             the latter there may be a delay.
?xed user 12 and a ?xed user 13.                                           In a highly populated area, Where there are many phone
   A communication netWork may include, for example, a                  lines and a numerous population, there is a great probability
cellular netWork 22, a telephone netWork 23 and an Internet             that many people Will buy the novel base stations to generate
netWork 24, all linked to each other.                              60   many neW Wireless cells.
  Throughout the present disclosure, Internet refers to any IP            Thus, neW base station 41 adds a neW Wireless cell in a
netWork, that may be for example the Internet or an Intranet.           location Where there is available a link to the telephone net
   User 11 is connected through a regular base station 21 to            Work 23 (a phone line).
the cellular netWork 22. Users 12 and 13 are each connected               Base station 42 illustrates another type of netWork
to the telephone netWork 23 and an Internet netWork 24,            65   enhancement. It connects betWeen an Internet 24 and the
respectively. Since all these netWorks are connected to each            telephone net 23. This alloWs a remote caller (not shoWn) to
other, communication links may be provided betWeen the                  place a call to a phone in the neighborhood of base station 42:
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 12 of 18 PageID #: 86


                                                      US 8,014,284 B2
                               5                                                                       6
That remote caller connects base station 42 over the Internet           complexity of sWitchboards increases as Well. There is a large
24, and requires a connection to a phone close to that base             number of concurrent calls that have to be supported. This
station.                                                                adds to the cost of setting up and operating a cellular netWork.
   This achieves a loWer cost communication link, since it                The neW system, hoWever, uses the sWitchboards in the
comprises an Internet link that is loW cost, and a local phone          existing infrastructure for call sWitching. Therefore, there is
call from base station 42. It avoids the high cost of long              no need to add costly sWitchboards.
distance phone calls. This type of base station is useful in the          There is a need for a coordination center that issues infor
implementation of the present invention.                                mation relating to completing a call as required. Alternately,
  NeW base station 43 illustrates yet another type of netWork           a plurality of centers may be used. These centers only provide
enhancement. It generates a Wireless cell that is directly con
                                                                        information prior to a call, and do not take part in the actual
nected to an Internet 24.
                                                                        link being formed. Thus, simpler and loWer cost centers are
   Thus, neW base station 43 adds a neW Wireless cell in a
location Where there is available a link to an Internet netWork
                                                                        required.
24.                                                                       This novel feature may achieve a large reduction in the
  The system uses the existing infrastructure, for example              investment required to install or expand a cellular netWork.
cable TV, Internet connections and phone netWorks to provide              The centers store information for each base station, includ
additional Wireless coverage. The above detailed structure              ing the telephone number used by that station. This informa
and method may be used for other netWorks as Well. These                tion may be advantageously used to generate neW links, to
may include, among others, Wireless links, satellite links,             help one user to locate an IP base close to the desired desti
cable TV links, ?ber-optics or a combination thereof.              20   nation.
  Thus, neW base stations 41, 42 and 43 alloW to use the                   The novel centers are also responsible for price setting, as
existing telecommunication infrastructure in developed                  determined by an operator there. The information regarding
areas, to enhance the cellular netWork.                                 prices of use of the net and the additional, private base sta
   Private individuals or ?rms or other entities that have              tions, is disseminated as digital documents encrypted so as to
access to existing communication channels and do not use           25   prevent tampering With.
those channels all the time, may contribute to a cellular net             The centers are also responsible for tracking doWn mal
Work by providing access to those channels. The novel system            functions in the cellular netWork. If a base station Would not
includes means to offer an incentive to people, to motivate             respond or Would not operate correctly, that information is
them to install and operate the base stations. These include            brought to the attention of the center by related parties. The
means for collecting a payment for services rendered With the      30   center Will disseminate that information, to help user form
base station.                                                           communication links With reliable channels and base stations
   Thus, it is possible to install or expand a cellular network         only.
Without the need for a large investment in infrastructure.                The neW centers may initiate calls to the various base
Rather, the neW netWork is based on the existing infrastruc             stations, to verify their correct operation.
ture, for example a telephone netWork, a Wireless netWork,         35     Thus, the neW cellular centers correlate and guide the
Internet or a combination thereof. Usually, existing netWorks           operation of the users in the net, in real time.
have spare capacity. A user does not speak all the time. There            Usually, a link Will be formed With one sWitchboard at the
fore, existing netWorks offer a great potential for expansion,          source (the person Who initiated the call) and a sWitchboard at
by supporting neW cellular netWorks.                                    the destination. Additional sWitchboards are usually needed
  Prior art cellular systems are easier to install in sparsely     40   in betWeen the above sWitchboards. These are existing
populated areas, Where there is no problem of interference,             sWitchboards, that are part of the existing infrastructure.
base stations installation etc. These systems are much more               The cellular links thus formed may be used for various
dif?cult to install in toWns or other highly populated areas,           purposes, for example to transmit voice or data.
Where there are the problems cited above. The present inven               A problem in a large netWork is the coordination of all the
tion solves the problem of cellular installation and achieves      45   additions to the cellular netWork. One can appreciate that a
best performance in the densely populated areas that Were               multitude of cells, provided by many people, may be dif?cult
dif?cult to address in the past.                                        to use and Would require complex systems to route all the
   The very population that may have opposed to the cellular            calls taking place concurrently. Usually, this Would require a
net, are noW helping the setting up of the neW cellular net             plurality of large sWitchboards to make all the required con
Work. According to the neW concept, small cells are thus           50   nections.
created in cities or other populated areas.                               A novel approach uses a cellular coordination center 3 that
  The maintenance cost is greatly reduced. The system                   does not perform the actual call sWitching. Rather, the neW
operator is no longer responsible for the maintenance of a              center 3 just provides the information required for making a
multitude of base stations located in a highly populated urban          call. Center 3 (or a netWork of such centers) stores informa
area. Rather, each oWner of a private base station is interested   55   tion regarding the various base stations, their location and
to keep his/her equipment in Working order. If there is a               coverage, availability and connections. When a user places a
problem, the oWner Will see to repairs or a replacement.                call, he demands information from center 3 . Center 3 provides
  In a preferred embodiment, simple and loW cost base sta               the required information for placing a call, including a base
tions are used, that are expendableiWhen a malfunction is               station close to the desired destination and more, as detailed
detected in a base station, the unit is discarded and replaced     60   beloW.
With a neW one.                                                           After providing the information to the caller, center 3 does
  The novel approach or method alloWs for a rapid deploy                not participate in the actual call routing; rather, this is per
ment of a cellular netWork. There is no time-consuming Work             formed by the caller, using the existing netWork infrastruc
to be done, to create a neW infrastructure from Zero.                   ture.
  The neW system does not need a plurality of large sWitch         65     Thus the Workload on the center 3 is greatly reduced.
boards to make all the required connections. In prior art               Smaller, simpler and loWer cost sWitchboards or cellular
systems, as the number of cells increases, the number and               coordination centers may be used.
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 13 of 18 PageID #: 87


                                                        US 8,014,284 B2
                                 7                                                                       8
  In some cases, the sWitchboards may be eliminated alto                  d) One of the main tasks of the cellular center is to give the
gether.                                                                   function: When given a “cellular phone number”, it is able to
  A ?rst user is given an Internet address of the other party             return the IP address of a base station, that has radio contact
and may connect it directly. This achieves a direct link from             With it. Altemately, it may return a message that the phone is
one base station to another, through IP. It may also be possible          in the “out of coverage area”.
to connect users through the same base station.                              A call processing method is detailed beloW With reference
   The phones of the netWork are basically similar to existing            to FIGS. 5, 6 and 7.
cellular handsets, except minor changes as detailed beloW.                Data Security
   Regarding the base stations: In prior art cellular networks,              Each phone, base station and the cellular center 3 may have
the sWitchboards are alWays necessary in order to connect                 their oWn digital certi?cate, Which binds a cryptographic
betWeen cellular phones.                                                  public key, With an identi?er.
  In the neW system, communications may take place                          The certi?cate may also contain information such as their
betWeen cellular phones Without the intervention of sWitch                phone number or identity. The extra information can also be
boards. This may result in faster, more effective communica               included in other digitally signed digital documents.
tions.                                                                      In this Way the packets of voice originating from the phone,
   Add-on base stations can be installed and oWned by the                 can be encrypted by the destination public key to the other
cellular netWork operator, but in a preferred embodiment, the             phone, ensuring privacy. They can also (or alternatively)
base stations are sold With the cellular phone, or Without it, to         signed by the originator’s private key, to ensure authentica
anyoneiprivate persons or ?rms for example.                          20   tion (and possibly non-repudiation).
   People Will have an incentive to connect the base station in             A phone user may require that all incoming or outgoing
their home/of?ce, since they Will get royalties from the cel              calls be authenticated and/ or encrypted.
lular netWork operator.                                                      The control channel includes the information exchanged
   Preferably, the siZe and shape of an add-on base station is            betWeen base stations, phones and/ or centers.
similar to that of a cordless telephone base. This may achieve       25      The control channel can be encrypted at the base stations,
an easy to use device, Whose operation is familiar to the user.           the centers and/ or the phones.
Structure and operation of the cellular center 3                             The phone can send back to the base station the necessary
  Unlike presently used cellular centers, the center 3 of the             changes (such as a cell change). The communication betWeen
novel netWork does not need to carry the role of a sWitch                 the phone and its base station can also be encrypted.
board. Existing sWitchboards in a cellular or phone system           30
                                                                             It is possible to preserve the anonymity of the caller and the
may be used as usual, as Well as regular IP routing. The neW              addressee, using the folloWing method:
center 3 coordinates the operation of the neW base stations               A. A caller sends a request to connect to a speci?c addressee,
like 41 and 43 as illustrated.
                                                                          using a message encrypted With the public key of a center 3.
  The duties of the cellular centers 3 include, among others:
                                                                          The message also includes the identi?cation of the caller.
  a) NetWork integration and planning                                35
                                                                          Nobody can read this message, since it is encrypted.
  b) Implementing a price policy.
  c) NetWork operability.                                                 B. the center decrypts the message, identi?es the caller and
  d) Manager of phone locator. (In case of incoming calls).               the addressee.
                                                                          C. the center composes a message for the addressee and
                 DETAILED DESCRIPTION                                40   encrypts it With the public key of the addressee. The message
                                                                          is then sent to base stations that may be in contact With that
a) The Cellular center 3 knoWs the current physical location of           addressee.
all add-onbase stations, and is aWare of the status of each base             The actual policy in use may vary from netWork to net
station (i.e. is available or not available, optionally processing        Work. A search path may be folloWed, according to informa
a call etc.).                                                        45   tion from past activity for example.
   There may be a trade-off betWeen the desire to keep the                D. the base station transmits the message “as is” or in a
center updated, and the need not to overload it. If too high a            modi?ed form. In any case, the encrypted section is pre
frequency of reporting to the center is used, this may achieve            servedithe base station and other phones in the area Will not
a center that is updated to the last minute changes, hoWever a            knoW Who is the caller and Who is the addressee.
large expensive center may be required.                              50   E. only the designated addressee Will be capable to decrypt
  Altemately, it is possible to limit the rate of updates and the         the message, and Will be thus noti?ed of the attempted con
type of events that require a report to center. The center does           nection. Other phones, that do not possess the required private
not have to knoW of any minute change in a base station. For              key, Will not be able to decrypt the message, and Will thus
example, if a base station is busy, but the center is not aWare           knoW that the message Was not addressed to them.
of it, the user may use an alternative base station.                 55   E. if the addressee decides to ansWer the call, he sends a
b) The cellular center is responsible for the price policy. It            response message, encrypted With a knoWn public keyifor
determines and publishes the cost for each operation over the             example that of the center, or may ask the base station to reply
netWork. The updated information may be transferred over an               to that call.
Internet, or may be available to add-on base stations.                    G. the center sends a message to the caller, With information
   The information may be dispersed betWeen units in the             60   to alloW him to implement the connection With the addressee.
netWork. In each transaction, the parties thereto Will check the             In another embodiment of the invention, the addressee may
date of each price list. The more updated price list Will be              contact directly the caller.
transferred to the other party. Thus, the neW price list or policy           The above method preserves the anonymity of the caller
Will gradually expand throughout the netWork.                             and the addressee. Although the communication may pass
c) The cellular center is responsible to actively check, once in     65   through various sWitchboards and base stations, none Will
a While, the availability of base stations and their operability          knoW the identity of the parties to the conversation, except the
(see if they Work properly).                                              cellular center.
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 14 of 18 PageID #: 88


                                                       US 8,014,284 B2
                                                                                                         10
  The center may know about the inquiry, but it Will not know             vent or intimidate a potential thief, Who may knoW that his
Whether a communication actually did take place betWeen the               actions Will be recorded and detected.
parties involved.                                                           A possible method of billing is by Way of money or tokens.
   The subsequent dialog or data transfer may be en clair; it is          Digital documents may be used that correspond to cash
believed that the identity of the parties to a communication              money or to a credit or right to use the netWork at someone’s
may be more important than the actual information being                   expense, or may represent phone tokens having a speci?c
transferred. Thus, for an eavesdropper the dialog itself may be           monetary value each.
meaningless if the identity of the parties involved is kept                  These documents may be encrypted or signed so as to alloW
secret.                                                                   the oWner of the base station to receive payment for services
  Thus, all the cellular phones are open and continuously                 rendered.
receive the various messages transmitted from a base station                 The phone may doWnload tokens or money from the center
in step (D) above. The messages decryption takes computer                 or from a plastic card or a smart card or by other means. These
poWer, so that it may Waste the battery poWer.                            payment means may be stored in the phone for subsequent
  To save on battery, the phones may be divided into a pre                use.
de?ned number of groups, for example 1,000 groups. The                      When originating a call, or otherWise as stated in the cel
message to a phone may include a short header that indicates              lular center policy, the phone Would send tokens to the base
the addressee group. This is a short number that is easy to               stations in the Way to the other phone.
decrypt; a telephone Will decrypt the Whole message only if                  In this Way he pays for the session on-line and in real time.
the header of the message corresponds to the group of that                  The center can pro?t since for a certain amount of money it
phone.                                                               20   Will give a certain amount of tokens (and take its pro?t).
  To improve security, the cellular center 3 may accept a                   Base stations receive payment, and can later redeem the
request to locate phones (locate nearest IP) only from base               tokens from the cellular center back to money, or receive neW
stations. The base stations that help to locate a phone, (or the          tokens for their oWner instead, for the oWner’s use in his/her
phone itself) may do so only if requested by the cellular                 communications over their cellular phone.
center, or by some other authorized entity.                          25      Redeem of the tokens is a preferred embodiments, since in
   Thus, in step (B) the center checks the authoriZation of the           this method the center’s pro?t is assured.
caller to sent the request; only if the caller is authorized, then           The billing policy can be Written digitally by Way of a
the center Will proceed to execute step (B); otherWise go to              digital document, With a date (and a short expiry date), signed
step (H). The authoriZation may be checked using authoriza                by the cellular center. This policy Would be stored in all base
tion tables kept at the center for that purpose.                     30   stations and phones, and they set the prices (by means of
   The above means help achieve privacy in a distributed                  tokens) that the phones pay.
netWorkiit prevents a user’ s location from being divulged to                When tWo units interact, they can compare the time stamps
others.                                                                   or the version of the policy held by each unit. Thus the policy
   The cellular center 3 can issue a certi?cate (an operating             is updated as necessary and there Would not be any dispute
license) or another digital document, to the effect that “this       35   betWeen the parties.
phone/base station is part of my netWork and is in Working                   The information may be dispersed betWeen units in the
order” to all the devices connected thereto. The certi?cates              netWork. In each transaction, the parties thereto Will check the
may have a short expiration date, of 1 day for example.                   date of each price list. The more updated price list Will be
   This gives the center 3 control over the phones and base               transferred to the other party. Thus, the neW price list or policy
stations, that may be disconnected at short notice.                  40   Will gradually expand throughout the netWork.
   This alloWs a phone to ask the services of a base station                The billing unit can be a “black box” inside each apparatus.
only if it has an updated operating license. Similarly, a base            This black box can be tamper-free, including means to
station can verify that the phone is operating properly.                  destroy its contents or delete the information therein,
  This is one Way that a cellular center can exclude “badly               if someone tries to tamper With it. This ensures that it can be
behaving” devices from the netWork. Devices may be other             45   trusted to Work under commands given in policy documents.
Wise disconnected or excluded for other reasons, as pro                      The billing unit may be implemented as part of a call
grammed into the center’s operating program.                              controller 54 in the base station, see FIG. 2.
Billing                                                                      In another embodiment, the black box function may be
   An important aspect of the present invention is the means              contained Within a smart card.
for paying to the oWner of the add-on base station for his/her       50     The above structure and method may be either used to
services. This provides the incentive for acquiring and oper              enhance an existing cellular system or to create a neW cellular
ating these base stations.                                                system altogether.
   Since the sessions are encrypted, the payment process can                FIG. 2 details, by Way of example, the functional structure
be performed in a Way similar to that used With smart cards in            ofa novel base station (like base station 41, 42 or 43 of FIG.
prior art. An encrypted session is akin to a point to point,         55   1).
secure link.                                                                The basic function of the station is to connect a ?rst channel
  Thus, the base station includes means for accepting a pay               51 With a second channel 52. Either channel may be Wired or
ment and for displaying to the user information relating to the           Wireless, using various technologies.
payments received.                                                          The channel electronic means 53 implements the actual
  Using encryption and digital documents, it is possible to          60   communications to connect betWeen the channels 51 and 52.
reliably implement the payment method as detailed in the                  A call controller 54 supervises and controls the operation of
present disclosure, While preventing impostors or others Who              means 53, according to commands received from a user
may present false payment means. This may help prevent                    through the control inputs 541 for the base station.
stealing of calls, that is a problem in present systems.                    A billing processor 55 computes the fee or payment the
  Further means to prevent calls stealing is the caller ID and       65   base station oWner is entitled to, according to the amount of
destination ID. That is, in the novel system both the identity of         traf?c on the channels 51, 52, and the method or policy as set
the caller and the destination may be knoWn. This may pre                 in the billing document.
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 15 of 18 PageID #: 89


                                                     US 8,014,284 B2
                              11                                                                      12
  Thus, as more communication services are provided to the             nected to wired networks through a phone line connection 64
public, the owner of the base station will receive a larger fee        and/or an IP connection 65. The device may further include
accordingly.                                                           mains power connection 722.
  A display 56 may be used to display the payment due or                 This system requires a modi?ed phone, that has a capabil
payment received for the calls placed by other users.                  ity to operate as a base station, both in transmit and receive
  A novel feature of the base station is a unique property in          modes. In cellular systems, the mobile phones transmit in a
each device. This unique property may be stored, for                   ?rst frequency band and receive in a second frequency band,
example, in either the call controller 54 or the billing proces        whereas the base station transmits in the second frequency
sor 55.
                                                                       band and receives in the ?rst band.
  This unique property allows to use the base station as an
                                                                          Thus, a cellular phone cannot communicate directly with
add-on device. In prior art, each phone had an unique identity,        another phone. Accordingly, in the present invention, the
                                                                       phone 71 includes means for transmitting and receiving in the
however the base stations had no unique properties. Each base
                                                                       way used by base stations when it acts as a relay station.
station in prior art was distinguished based on its ?xed loca            Moreover, the phone 71 further includes means for trans
tion and wiring; there were no distinguishing means in the             mitting and receiving control signals as required in a cellular
base station itself.                                                   network, to establish a communication link with a mobile
  In the novel approach according to the present invention,            phone and control that communication.
however, there are base stations that are add-on units to be              The control signals may include, for example, power con
added to a network by various persons or ?rms. The location            trol, link establishment and disconnection. The control sig
of each such unit is not known a priori; its very existence has   20   nals are speci?c to each cellular network like GSM, AMPS,
to be announced to the network. A base station with an unique          CDMA etc.
identity allows the network to keep track of the addition of             The phone 71 may include means for performing one cel
each new base station. The unique identity helps manage the            lular link at a time, or it may include means for communicat
expanding network.                                                     ing at once with several mobile phones. In the latter case, it
  Various means may be used to achieve the unique identity        25   will function as a base station for several mobile phones
of each add-on base station. For example, an unique number             located in its surroundings.
may be stored in memory means in units 54 or 55 . Alternately,           The above description refers to one embodiment, where the
a digital document may be stored therein. A smart card with            RF link is implemented with a modi?ed cellular phone 71.
an unique number or document may be inserted in the base                 In another embodiment (see FIGS. 2 and 3), no cellular
station to activate it.                                           30   phone is used to implement the RF link with other phones.
   A plurality of users may be served using wideband chan              Rather, a complete base station includes all the RF transmit
nels having the capability to serve several users at once. For         and receive means to allow it to communicate with a mobile
example, channel 51 may be a wireless channel capable of               cellular phone. The base station may include means to allow
communicating with several users using TDMA or FDMA or                 it to concurrently communicate with several mobile phones.
CDMA. Channel 52 may be an Internet connection capable of         35     Furthermore, the base station may include means for
connecting to several destinations simultaneously.                     charging a battery in the cellular phone. Thus, as the phone is
  Alternately, more than two channels may be used. This                inserted in the base, its battery is charged and concurrently the
may allow a base station to concurrently communicate with              phone may be also used to expand a cellular network.
more users and/or networks.                                              FIG. 5 details a cellular to cellular link that may be imple
  It is also possible to have other types of channels, for        40   mented over the system as illustrated in FIG. 1.
example wired phone lines.                                                A link may be established between a ?rst (mobile) user 11
  FIG. 3 details another embodiment of the base station. The           and a second (mobile) user 14. User 11 communicates with
RF channel includes an antenna 61 and an RF unit 62. The               new base station 43, that is connected to an Internet network
main box 63 includes the electronics for connecting the RF             24.
channel to the phone line connection 64 and the IP connection     45     User 14, who is located in another area, communicates
65.                                                                    with new base station 44, that is also connected to an Internet
   In a preferred embodiment, the phone line connection 64 is          network 24. Thus, a communication link is established
optional. An add-on base station may only include the RF               between users 11 and 14 through the IP network 24. This is a
channel (to connect to a mobile user in a cellular wireless            low cost, fast link.
system) and the IP connection 65. The base station may also       50   A call processing method
be connected to an optional source of electrical power.                   Following is detailed a method for conducting a cellular to
  The siZe of the base station can be not larger than a regular        cellular call over the network.
cellular phone. It has the following components:                       A. The phone 11 which is initiating the call, is accessing the
   a) Main box                                                         nearest base station 43 by means of radio communication.
   b) IP connection                                               55      It identi?es and requests a (voice) connection to the other
   c) antenna                                                          phone number 14. The number may be either en clair or
   d) phone line connection                                            encrypted. For an encrypted sessionisee details in the “Data
  Some of the above components may be optional, as                     Security” section.
required for the desired function as an add-on to a cellular           B. The base station 43 then contacts the cellular center 3 (see
network.                                                          60   FIG. 1), asking the IP address of the nearest station 44 to the
  FIG. 4 illustrates an embodiment of the physical structure           destination phone number 14.
of a novel base station, including a cellular phone 71 and a           C. There are several possibilities:
base 72. A connector 721 is used to connect the two devices.             C1. The cellular center 3 returns an answer, that the desti
   The owner may use the cellular phone as usual, to commu                 nation is not available.
nicate as desired. When not in use, he/ she may insert the        65      In this case either the base station 43 is notifying the
phone 71 into the base 72 to form a base station: the phone 71         requesting phone 11 of the situation, or the center returns an
communicates with mobile users, and the base 72 is con                 alternate IP address.
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 16 of 18 PageID #: 90


                                                         US 8,014,284 B2
                                 13                                                                      14
   The alternate IP address can be the destination voice mail,            5. A loW-cost GPS device (With or Without earth radio cor
or a recorded message, for example: “The phone you have                   rections) can be inserted into the base-stations, so that it
reached is not available right noW, please try later.”                    Would knoW and report its location.
   It is also possible that the IP indicates a link to advanced           Method for locating the destination base IP
services, such as “folloW me” etc.                                           There are several methods to locate a phone.
   C2. The destination is available. In this case, it is possible         1. This can be done in a similar fashion to What is done at
      that the return ansWer Would come either directly from              present. Since the cellular center knoWs the location of base
      the base station 44 that is in contact With the phone 14, or        stations, it can start a search for the phone from the last place
                                                                          it Was knoWn to be.
      be returned by the center 3.
      In case an IP Was returned, the base station 42 contacts the
                                                                          2. Otherwise, the phone could be “paged” over paging chan
destination station over the network, and “calls” the phone 14.
                                                                          nels, and the phone Would reply to the nearest base station,
                                                                          and this reply Would be forWarded by that base station to the
   If the phone 14 is taken off the hook, then packets of voice           cellular center.
are exchanged betWeen the base stations, and are forWarded                3. A phone may be required to send a beacon once in a While
from and to the phones 11 and 14, so that a phone session is              to the nearest base station, so that the center may knoW its
established.                                                              location.
   In case the phone 14 refused the call, the originator base             4. The netWork may be divided into geographical Zones. A
station 43 can try to locate the phone again through the center,          city may be a Zone, for example. The phone may be required
or ask to see if there is a voice mail IP from the center. The            to announce the center When it crosses the boundaries of
phone 14 refusing the call can also state another IP or number       20 Zones.
Where it may be contacted, or a voice mail.                                 Methods for achieving data security and for billing Were
      To preserve the privacy of the addressee, the phone 14 may          detailed above.
ask the center not to disclose its refusal. Rather, the center              Secure means as detailed in the “Data Security” section
may announce the caller that the addressee is not available.              above may be used, to preserve the anonymity of the caller
Moving BetWeen Cells (Base Stations)                                 25   and the addressee. Only the cellular center Will knoW the
      Let us assume that a mobile phone has a link With a ?rst            identity of the parties to a conversation. Even the center Will
base station. It may happen, during the conversation, that the            not knoW Whether the conversation actually took place.
phone detects that it receives the ?rst base station at a loW                FIG. 6 details a cellular to regular phone link. A link is
poWer, that is at a poWer loWer than a prede?ned threshold.               established betWeen a ?rst (mobile) user 11 and a second
                                                                     30   (?xed) user 12. User 11 communicates With neW base station
   In that case, a program in the phone may run a background
                                                                          43, that is connected to an Internet netWork 24.
search for an alternate base station. If it ?nds a second base
                                                                            User 12, Who is located in another area, is connected to the
station at a higher received poWer, then the phone Will ask it to
                                                                          existing telephone netWork 23.
continue the call.
                                                                            A neW base station 42 connects (bridges) betWeen an Inter
   It Will send packets from the neW station, and try to inform      35   net netWork 24 and the existing telephone netWork 23,
the old station of the change.                                            Wherein the point of entry to the telephone netWork 23 is
   Altemately, the neW base station can inform the old base               preferably in a location close to that of user 12, so as to
station of the transfer of the call to it.                                achieve a local, or loW cost, phone link. Thus, base station 42
      The other party’s base station is informed by the phone or          achieves a loW cost connection betWeen users 11 and 12.
by the base station of the neW IP address of neW base station.       40     A cellular center 3 (see FIG. 1) may direct user 11 to a base
   Thus the link is disconnected from the ?rst base station and           station that is close to the call destination (to user 12).
a neW connection is established With the second base station,             A call processing methodicellular to regular phone
to improve the quality of the link. It is assumed that a higher             FolloWing is detailed a method for conducting a cellular
received poWer indicates a link With an improved communi                  phone to a regular phone call over the netWork.
cation quality.                                                      45     The conversation goes the same as illustrated above for the
Locating Base Stations                                                    cellular to cellular link With reference to FIG. 5, hoWever the
      After a base station Was bought by a person or entity, a            center 3 Will not return the IP of the base station nearest the
stage of activating the base station is to be performed. The              destination phone. Rather, the center 3 calculates the nearest
device is activated When it is connected to and integrated                base station 42 to the destination phone number 12 and give
Within the cellular netWork.                                         50   its IP.
   The location of base station can be made knoWn to the                     That station 42 is the one that is connected to the phone
cellular center 3 using various methods. Several Ways are                 system 23, and has agreed to process calls for the cellular
detailed beloW by Way of example.                                         system. The originator base station 43 Would connect to the
1. During the registration of a base station, the person that             base station 42, Which Would act as a gateWay station.
registers the base station Would state its location.                 55      The line module in the gateWay station 42 Will play the role
2. If the base station is connected to a phone line, its location         of a cellular phone. The phone conversation can be encrypted
can be found automatically from the number it is connected                up to the gateWay station.
to.                                                                       A call processing methodiregular phone to cellular
3. The station can “listen” to transmissions from other base                 Several methods may be used to implement such a call.
stations nearby (Whose location is already knoWn), and for           60   1. If there is cooperation With a telephone company, the
Ward the information regarding the identity of received base              cellular center 3 can inform it of the phone numbers of all the
stations and the poWer level of each such reception to the                base stations 42 that have agreed to be a gateWay station.
cellular center. Using this information, the cellular center can            The regular phone user can dial a number With a special
estimate the location of the neW base station.                            pre?x, and the call Would be routed to the nearest gateWay
4. Nearby stations (Which are already knoWn in the system)           65   station 42 Whose line is available.
can listen to a beacon or transmission from the neW station                  The gateWay station can knoW of the destination by means
and thus its location can be estimated.                                   of caller ID, DTMF, other digital Way, or that the caller Would
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 17 of 18 PageID #: 91


                                                          US 8,014,284 B2
                                15                                                                         16
get another tone signal from the gateway station, and could                  4. The add-on base stations may be installed in various
dial the rest of the number by DTMF identi?cation.                           vehicles. This may achieve cellular coverage in areas that may
2. Otherwise, it is believed that the telephone company will                 otherwise not be covered.
show at least a measure of cooperation, to the effect that it will             The device may include means to install in a vehicle,
contact the caller to the nearest gateway station number.                    including use of an installed antenna and the power source in
Then, the dialing can be completed with the gateway station                  the car.
identifying the DTMF from the caller.                                           Thus, parked cars may be used as relay stations, with a
   Since we assume many people will use the new cellular                     cellular phone installed in the car acting as an add-on base
system, it is a reasonable assumption that there will be a                   station.
gateway station available in the same telephone switchboard                  5. The mobile base stations may include wireless means to
of the destination phone, so the call would be local.                        connect to each other. A linked channel may thus be achieved,
3. If there is no cooperation from the telephone company, a                  with the base stations acting as relay stations. This may allow
1-800 number can be set up, so that someone could ?nd the                    communications where the ?xed base stations are far apart
nearest gateway station near him.                                            from each other. This structure allows for a link between
   In other words, the caller would have to call directly to                 moving cars.
some gateway station, and continue dialing from there, by                    6. The add-on base stations may allow sur?ng an Internet. To
DTMF for example. The gateway may provide a dial tone to                     achieve this, the base may include communication means for
assist this dialing. The gateway may use automatic DTMF                      data, voice and/or multimedia. Any type of information may
recognition for that purpose.                                           20   be transferred.
   The gateway base station in this case is playing the caller               7. The system may be used for encrypted E-mail. An advan
phone to the network. It may also add information such as                    tage of the present system is that the identity of the parties to
called ID.                                                                   that E-mail correspondence are kept secret from the base
   Billing in this case is by the receiver phone, or otherwise as            stations and other factors in the net. Only the center knows the
set by policy of the cellular center. It is possible that the caller    25   identity of the parties to the E-mail.
would pay for the tokens, if the phone company bills him for                    The technology may also be used in E-commerce. It pre
their cost, and sends that amount to the cellular center. This               serves the privacy of the parties to a transaction.
enables the base stations to bill the cellular center later, if it is        8. The system may use a cellular center to coordinate the
by prior agreement.                                                          connections between users. Altemately, a distributed center
  FIG. 7 details a link to an IP phone. A ?rst (mobile) user 11         30
                                                                             network may be used.
may connect to a second (?xed IP phone) user 13.
  User 11 may connect either through base station 41 or base
                                                                             Advantages
                                                                             1. Lower radiation base stations
station 43. The new base station 43 is directly connected to an
Internet network 24. The new base station 41 connects                          Since cellular cells (eachbase station) may be quite close to
(bridges) between the cellular user 11 and the existing tele            35
                                                                             each other, the cellular cells can be small, and reduce the
phone network 23, which is connected to Internet 24.                         transmission power needed for the base stations, resulting in
A call processing methodifrom an IP phone                                    lower radiation.
   Since calls are already over the IP network, people may                   2. Lower radiation mobile phones
prefer to use the IP network as their main phone network.                      Since base station are closer, the distance from a mobile
Special apparatus could be made to play the part of base                40   phone to a base station is shorter. Thus, the mobile phone may
station and phones, all in a regular phones case.                            transmit at a lower power.
   Otherwise, this may be done with PCs with software and                    3. Low cost deployment
with or without hardware (possibly a smart cardito do all the                  There is no need for a new infrastructure. That is achieved
black box part).                                                             with low cost base stations, that can be mass produced.
   Communication to/from an IP phone is the same as regular                    Since people may put these low radiation stations in their
cellular phones, if implemented in this way, and can also be as              homes or of?ces, there may be no need for licenses from
outside phones which contact a base station that agreed to act               authorities to install these devices. There may be no need to
as an IP gateway.                                                            ask for a license to install a high power transmitter or a large
Remarks                                                                      antenna.
  Various embodiments of the present invention are possible.            50     Since routing may be done for example by IP routing, there
Following are several examples.                                              is no need for large switchboards. Actually there may be no
1. It is possible to create centers of access to the system, which           need for ANY switchboard. Only computers that connect to
may contain an array of base stations that will function as                  the network are required, to act as the cellular centers.
gateway stations. It is also possible to build antenna towers in                There is no need for highly trained personnel to deploy the
areas far from urban areas such as roads.                               55   network.
2. It is possible to include relay option means in cellular                  4. Quick, no hassle deployment
phones, in such way that if a phone is far from a cell, but there              Since the system is using existing infrastructure, there is
is an other phone in the way that receives both, it can act as a             only need to put and connect base stations, which ordinary
relay.                                                                       people can do themselves, just like connecting a wireless
  This structure is better suited for car phones. It can be also        60   phone, the deployment is rapid, without the need to construct
used in handheld phones.                                                     and install large antennas.
   Tokens can be also paid to the relay station that takes part              5. Lower cost of operation
in a communication link.                                                       There is no need to take care of a large infrastructure and its
3. Large systems can be subdivided into smaller systems or by                overhead, like switchboards, carrier lines, etc. There is no
location or by country or another geographical criterion. Con           65   need for personnel or highly trained personnel to manage the
nection between those systems can also be done by IP means,                  network. Since the equipment is so cheap, it can be just
if desired.                                                                  replaced.
Case 2:21-cv-00034-JRG Document 1-3 Filed 02/02/21 Page 18 of 18 PageID #: 92


                                                       US 8,014,284 B2
                              17                                                                         18
6. Cheap air-fare                                                          6. The gateWay according to claim 1, further comprising a
   Since the overall cost is loW, the prices for the end user can        unique identity achieved by a unique number or digital docu
be loW, and the possibility to earn money from base stations,            ment.
may be an incentive. Also, as described, connections to/ from               7. The gateWay according to claim 6, Wherein said unique
regular phone system may be done as local calls. Therefore,              number or digital document contains an encryption key.
                                                                            8. The gateWay according to claim 7, Wherein said control
there is additional savings in payment to phone companies.               ler is further adapted to conduct encrypted communications.
   It Will be recognized that the foregoing is but one example              9. The gateWay according to claim 1, Wherein said control
of an apparatus and method Within the scope of the present               ler is further adapted to report the gateWay’s operational
invention and that various modi?cations Will occur to those              status to the coordination center.
skilled in the art upon reading the disclosure set forth here               10. The gateWay according to claim 1, Wherein said con
inbefore.                                                                troller is further adapted to request from the center to connect
                                                                         the mobile device to an addressee Within the data netWork.
  What is claimed is:                                                       11. The system according to claim 2, further comprising a
  1. A gateWay to a packet-based data network comprising:                consideration-related policy database, connected to the data
  a transceiver adapted to establish a radio-frequency link              netWork through a third interface; and Wherein said control
     With a mobile device;                                               lers are further adapted to regulate data How betWeen the
  a ?rst interface adapted to facilitate data How betWeen the            mobile device and the data netWork based, at least partially,
                                                                         on information received over the data netWork from said
       mobile device and the packet-based data netWork; and
  a controller adapted to regulate data How betWeen the
                                                                         consideration-related policy database.
                                                                    20      12. The system according to claim 2, Wherein said control
    mobile device and the data netWork based, at least par
                                                                         lers are further adapted to report the gateWays’ physical loca
       tially, on information received over the data netWork
                                                                         tion to said coordination center.
       from a coordination center, Which center is connected to
                                                                           13. The system according to claim 12, Wherein said coor
       the data netWork through a second interface.
                                                                         dination center is further adapted to maintain a record of the
  2. A communication system comprising:
  a coordination center connected to a packet based data
                                                                    25   gateWays’ physical location.
                                                                           14. The system according to claim 2, Wherein said gate
    netWork through a ?rst Interface, tWo or more gateWays
                                                                         Ways further comprise a unique identity achieved by a unique
       functionally associated With a packet based data net
                                                                         number or digital document.
       Work, Wherein each gateWay comprises:                               15. The system according to claim 14, Wherein said unique
  a transceiver adapted to establish a radio-frequency link
                                                                    30   number or digital document contains an encryption key; and
     With a mobile device;
                                                                            said controllers are further adapted to conduct encrypted
  a second interface adapted to facilitate data How betWeen
                                                                               communications With said center.
    the mobile device and the data netWork; and
                                                                            16. The system according to claim 2, Wherein said control
  a controller adapted to regulate data How betWeen the
                                                                         lers are further adapted to report the gateWays’ operational
    mobile device and the data netWork based, at least par
                                                                    35   status to the coordination center.
       tially, on information received over the data netWork
                                                                           17. The system according to claim 16, Wherein said coor
       from said coordination center.
                                                                         dination center is further adapted to maintain a record of the
  3. A method of providing data to a mobile device compris
                                                                         gateWays’ operational status.
ing:                                                                       18. The system according to claim 2, Wherein said control
  establishing a data link betWeen the mobile device and a
                                                                    40   lers are further adapted to request from the center to connect
       radio-frequency transceiver, Which transceiver is func            one or more of the mobile devices to an addressee Within the
    tionally associated With a packet based data netWork
                                                                         data netWork.
    through a ?rst interface;                                               19. The method according to claim 3, further comprising
  regulating data How betWeen the mobile device and the
                                                                         regulating data How betWeen the mobile device and the data
    packet based data netWork based, at least partially, on
                                                                    45   netWork based, at least partially, on information received over
       information received over the data netWork from a coor
                                                                         the data netWork from a consideration-related policy data
       dination center, Which center is connected to the data
                                                                         base, Which database is connected to the data netWork
       netWork through a second interface.
                                                                         through a third interface.
   4. The gateWay according to claim 1, Wherein said control
                                                                           20. The method according to claim 3, further comprising
ler is further adapted to regulate data How betWeen the mobile
                                                                    50   reporting to the coordination center the transceiver’ s physical
device and the data netWork based, at least partially, on infor
                                                                         location.
mation received over the data netWork from a consideration
                                                                           21. The method according to claim 3, further comprising
related policy database.
                                                                         encrypting communications betWeen said transceiver and
   5. The gateWay according to claim 1, Wherein said control
                                                                         said coordination center.
ler is further adapted to report the gateWay’s physical location
to the coordination center.                                                                     *    *   *    *   *
